DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application 16/779,052 filed on 01/31/2020 and application PCT/CN2020/072224 filed on 01/15/2020.

Claim Objections
Claims 21, 23, 26, 28, 30, 33, 35, and 40 are objected to because of the following informalities:  
“invoking” in line 12 of claim 21, line 13 of claim 28, and line 16 of claim 35 should read “the invoking”.
“platform.” in line 2 from last line of claims 21, 28, and 35 should read “platform”.
“obtaining” in line 1 of claims 23 and 30 should read “the obtaining”.
“the one or more computers” in claims 26, 33 and 40 should read “the one or more computers that are associated with the off-chain platform”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-23, 26-30, 33-37, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennebert (US 20190294817) in view of Marion (US 20200380090) and further in view of Jaychandran (US  20190028277).

Claim 21, Hennebert discloses A computer-implemented method comprising: 
receiving, by one or more computers that are associated with an off-chain platform, a request that is initiated by a data user and that requests to obtain target data whose access is controlled by a different device and that is stored on the off-chain platform; (e.g. fig. 5B, ¶109, 117: The user transmits in 531 to the data server, via the secure channel, an access request having for arguments the access authorization request identifier, IdReq#p, and the parameters of the requested access (identifier of the data source, identifier of the access policy and the authorized use case under this access policy))

obtaining, by the one or more computers that are associated with the off-chain platform, a transaction execution result event indicating that the different device has authorized the data user to obtain the target data in response to (i) the blockchain invoking a data authorization smart contract using information included in the authentication request transaction, (ii) the blockchain generating an authorization request event in response to invoking the data authorization smart contract, (e.g. fig. 5B, ¶118: The data server then interrogates the second smart contract #Authorize by transmitting to it in 532, from its wallet address, @walletDataServer, a transaction comprising the access authorization request identifier, IdReq#p. This smart contract verifies that the authorization is indeed recorded in 533 and, in the affirmative, consults in 534 the first contract #Subscribe to recover the token corresponding to the identifier TokUID) appearing in the access authorization)
obtaining, by the one or more computers that are associated with the off-chain platform, an authorization token from the transaction execution result event; ; (e.g. fig. 5B, ¶118: The token is next sent back to the data server in 535) and 
providing, by the one or more computers that are associated with the off-chain platform. the target data to the data user. (e.g. fig. 5B, ¶119-121: The data server next reads in 536 the personal data stored in the second database, by following the URL specified in the token…The data thereby read and, if needs be processed, are transmitted to the user in 537, via the secure channel)
Although Hennebert discloses the data server reads the personal data in the second database and processes the personal data before transmitting it to the user (¶119-121), Hennebert does not explicitly disclose in this description but in a related description, Hennebert discloses decrypting, by the one or more computers that are associated with the off-chain platform, encrypted target data to generate the target data (e.g. fig. 2, ¶94-96: The data server…extracts the personal data from the second database 245 at the URL specified in the token. The data in the database may be stored in encrypted form or in unscrambled form. When they are encrypted, the encryption keys may be stored in a digital vault (or secure element). The access server can access the secure element and read the appropriate encryption key to de-encrypt the data at the address specified by the reading pointer.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described in this related description into the other description of Hennebert for the purpose of enabling the data server to perform decryption processing on the personal data before providing the personal data thereby increasing user convenience.
Moreover, Marion discloses decrypting, by the one or more computers that are associated with the off-chain platform, encrypted target data using the authorization token to generate the target data (e.g. ¶151-152: server 130 decrypts an encrypted document (digital media file) using a key of a rights token).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Marion into the invention of Hennebert for the purpose of allowing the decryption key of the token to be used by the server to carry out the decryption process thereby increasing flexibility and security of the system.
Hennebert-Marion does not appear to explicitly disclose but Jaychandran discloses (iii) the different device transmitting an authorization confirmation transaction to the blockchain to indicate that the data user has obtained authorization for the target data in response to the authorization request event (e.g. fig. 3, ¶35: the original provider 340 is responsible for submitting to the blockchain 330 a targeted release 324 of an encryption key in response to receiving from the blockchain 330 a notification of the new access consent granted to the third party where the targeted release implies that the only party with access to the encryption key is the known third party attempting to obtain such access rights and provides that the key can be accessed only by the authorized third party).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jaychandran into the invention of Hennebert-Marion for the purpose of enabling the requestor to obtain access to the data (Jaychandran, ¶35).

Claim 22, Hennebert-Marion-Jaychandran discloses The method of claim 21, wherein the data authorization smart contract is associated with an authorizer list. (Hennebert, e.g. ¶110, 115, 118).

Claim 23, Hennebert-Marion-Jaychandran discloses The method of claim 21, wherein obtaining the transaction execution result event comprises: obtaining the transaction execution result event from a transaction log of the blockchain using an event listening mechanism. (Hennebert, e.g. fig. 5B, ¶118)

Claim 26, Hennebert-Marion-Jaychandran discloses The method of claim 21, comprising providing, by the one or more computers, the target data based on a privacy level associated with the target data. (Hennebert, e.g. ¶94, 96, 121).

Claim 27, Hennebert-Marion-Jaychandran discloses The method of claim 21 (see above), Hennebert does not appear to explicitly disclose but Marion discloses wherein the authorization token comprises a temporary session key. (e.g. ¶83).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Marion into the invention of Hennebert-Jaychandran for the purpose of providing temporary access to encrypted data (Marion, ¶83).

Claims 28 and 35, these claims are rejected for similar reasons as in claim 21.

Claims 29 and 36, these claims are rejected for similar reasons as in claim 22.

Claims 30 and 37, these claims are rejected for similar reasons as in claim 23.

Claims 33 and 40, these claims are rejected for similar reasons as in claim 26.

Claim 34, this claim is rejected for similar reasons as in claim 27.

Claims 24-25, 31-32 and 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennebert (US 20190294817) in view of Marion (US 20200380090)  in view of Jaychandran (US  20190028277) and further in view of Hennebert 822 (US 20190294822).

Claim 24, Hennebert-Marion-Jaychandran discloses The method of claim 21, (see above) and does not appear to explicitly disclose but Hennebert 822 discloses providing the authorization token to the data user. (e.g. ¶66, 132)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hennebert 822 into the invention of Hennebert-Marion-Jaychandran for the purpose of enabling the user to obtain the token and taking advantage of the access rights that he possesses materialized by the access token to request  and obtain an access authorization to personal data (Hennebert 822, ¶134).

Claim 25, Hennebert-Marion-Jaychandran discloses The method of claim 21, (see above) and does not appear to explicitly disclose but Hennebert 822 discloses providing the authorization token to the data user based on a user ID associated with the data user. (e.g. ¶66, 132)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Hennebert 822 into the invention of Hennebert-Marion-Jaychandran for the purpose of enabling the user to obtain the token and taking advantage of the access rights that he possesses materialized by the access token to request  and obtain an access authorization to personal data (Hennebert 822, ¶134).

Claims 31 and 38, these claims are rejected for similar reasons as in claim 24.

Claims 32 and 39, these claims are rejected for similar reasons as in claim 25.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20190197532 discloses system signaling diagram of interactions among blockchain entities accessing interest information wherein The owner may confirm the share service/denial 182 which enacts/disables the bilateral contract depending on the decision rendered and stores the results in the blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436